DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 53-55 and 57 - 58is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolstad (US 4,580,806).
Kolstad discloses in figures 1-3 a lift frame for a vehicle, comprising: a frame body (17, 26) on a top portion of a frame (10, 11), the frame body extending from a first end to a second end; a lift mechanism (figure 2) moveable with respect to the first end of the frame body, the lift mechanism comprising: a lift body (25) having a first end and a second end, a lifting surface (40) on the first end of the lift body and the second end of the lift body being positioned so as to be movable with respect to the first end of the frame body, wherein the lifting surface is positioned to indirectly engage an underside of a cargo container when placed on an upper side of the frame body; an inflatable air bag (35) having an upper side and a lower side and mounted on the lower side to a platform positioned on the frame beneath the lift body, wherein the inflatable air bag is connected on the upper side thereof to a mounting surface attached to the lift body; and a source of compressed air (via 42) in fluid communication with the inflatable air bag (claim 53). The lift body comprises at least two extending lift arms (30, 31), each pivotably mounted on the second end of the lift body to the first end of the frame . 
	Claim(s) 1- 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berends (US 3,717,273).
Berends discloses in figures 1-3 a lift frame for a vehicle, comprising: a frame body (48) on a top portion of a frame (20, 22), the frame body extending from a first end to a second end; a lift mechanism (figure 2) moveable with respect to the first end of the frame body, the lift mechanism comprising: a lift body (42) having a first end and a second end, a lifting surface (28) on the first end of the lift body and the second end of the lift body being positioned so as to be movable with respect to the first end of the frame body, wherein the lifting surface is positioned to indirectly engage an underside of a cargo container when placed on an upper side of the frame body; an inflatable air bag (26) having an upper side and a lower side and mounted on the lower side to a platform (24) positioned on the frame beneath the lift body, wherein the inflatable air bag is connected on the upper side thereof to a mounting surface attached to the lift body; and a source of compressed air (90) in fluid communication with the inflatable air bag (claim 53). The lift body comprises at least two extending lift arms (59), each pivotably mounted on the second end of the lift body to the first end of the frame body (claim 54). The lifting surface is attached to the first end of the lift body and is connected to at least two of the extending lift arms (claim 55). the lifting surface is located on mounting flanges (32) rotatably positioned on a bar (56) extending between two of the at least two extending lift arms, which two extending lift arms are located on outermost sides of the lift body (claim 56). The frame comprises a longitudinally . 
Claim(s) 53, 59 and 65 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eberhardt (US 5,326,215).
	Eberhardt discloses in figures 1 – 6 a lift frame for a vehicle, comprising: a frame body (24, 37 best shown in figure 1) on a top portion of a frame (1, T), the frame body extending from a first end to a second end; a first lift mechanism (23a, 26a, 38a, 44a) moveable with respect to the first end of the frame body, the first lift mechanism comprising: a first lift body having a first end and a second end, a first lifting surface (23a) on the first end of the first lift body and the second end of the first lift body being positioned so as to be movable with respect to the first end of the frame body, wherein the first lifting surface is positioned to indirectly engage an underside of a cargo container when placed on an upper side of the frame body; a first inflatable air bag (26a) having an upper side and a lower side and mounted on the lower side to a first platform positioned on the frame beneath the first lift body, wherein the first inflatable air bag is connected on the upper side thereof to a first mounting surface attached to the first lift body; a second lift mechanism (23b, 26b, 38b, 44b)) moveable with respect to the second end of the frame body, the second lift mechanism comprising: a second lift body having a first end and a second end, a second lifting surface (23b, 38b) on the second end of the second lift body and the first end of the second lift body being positioned so as to be movable with respect to the second end of the frame body, wherein the second lifting surface is positioned to engage an underside of a cargo container when placed on the upper side of the frame body; a second inflatable air bag (26b, 44b) having an upper side and a lower side and mounted on the lower side to a second platform positioned on the frame beneath the second lift body, wherein the second inflatable air bag is connected on the .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 60-62, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berends as applied to claims 1 above, and further in view of Eberhardt (US 5,326,215). 
Berends discloses the claimed invention excluding explicitly disclosing multiple lift assemblies. However Eberhardt discloses multiple lift assemblies and not the explicit details of the lift assembly. At the time of invention PHOSITA would have found it obvious to combine the teachings of Eberhardt and Berends. The motivation would have been to have robust and sturdy lift assemblies for multiple types of cargo systems that will perform with failure. 
Claims 63 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berends and Eberhardt as applied to claims 1 and 14 above, and further in view of Smith (US 7,063,494). 
Berends and Eberhardt disclose the claimed invention excluding a locking mechanism. However Smith discloses in figure 7B and 10C a lift assembly (figure 7B) having a lock mechanism (figure 10C). The locking mechanism includes a plurality of locking hooks (110, 124) rotatably operable on at least one transversely extending beam interconnected by a longitudinally extending beam, wherein the hooks are actuated by a locking lever positioned on the frame body (figure 10 C). At the time of invention PHOSITA would have found it obvious to combine the teachings of Smith with Berends and Eberhardt. The motivation would have been to prevent accidental removing of the frame body.
Allowable Subject Matter
Claims 1-10, 12-19, and 21 – 22 are allowed.
Response to Arguments
Applicant's arguments filed November 3, 2020 have been fully considered but they are not persuasive. New claims 53 – 65, Applicant argues Kolstad, Berends and Eberhardt lifting surfaces are .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE T VERLEY/               Primary Examiner, Art Unit 3618